Case 1:20-cv-21660-KMW Document 1 Entered on FLSD Docket 04/21/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

  CLAUDIA MIYARES GARCIA,

         Plaintiff,

  v.

  CONTINENTAL FLOWERS, INC.,
  A Florida Profit Corporation, and
  GUILLERMO A. FERNANDEZ,
  Individually,

        Defendants.
  __________________________________________/
                           DEFENDANTS’ NOTICE OF REMOVAL
         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants CONTINENTAL FLOWERS,

  INC., and GUILLERMO A. FERNANDEZ, (“Defendants”), by and through their undersigned

  counsel, hereby gives notice that the civil action identified as CLAUDIA MIYARES GARCIA V.

  CONTINENTAL FLOWERS, INC., AND GUILLERMO A. FERNANDEZ, Case No.: 2020-005765-

  CA-01, currently pending in state court in the Eleventh Judicial Circuit, in and for Miami-Dade

  County, Florida (“Eleventh Judicial Circuit”), is removed to this Court without waiving any rights

  to which Defendants may be entitled, and state:

   I.   REMOVAL IS TIMELY
         On or about March 11, 2020, Plaintiff commenced this action against Defendants in the

  Eleventh Judicial Circuit. On April 1, 2020, Defendants received service of a copy of the initial

  pleading setting forth the claim for relief upon which this action is based. See Summons, attached

  hereto as Exhibit “A.”




                                                    1
Case 1:20-cv-21660-KMW Document 1 Entered on FLSD Docket 04/21/2020 Page 2 of 4



         Pursuant to 28 U.S.C. §1446(b)(2)(B), this Notice of Removal is timely because it is filed

  within thirty (30) days after Defendants received a copy of the initial pleading setting forth the

  claim for relief upon which the above-captioned cause is based.

  II.    REMOVAL BASED ON FEDERAL QUESTION JURISDICTION IS PROPER
         Pursuant to 28 U.S.C. §1331, this is a civil action brought in a state court of which the

  district courts of the United States have original jurisdiction because Plaintiff has alleged violations

  of federal law in her Complaint. See Plaintiff’s Complaint, attached hereto as Exhibit “B.” Plaintiff

  has pled that Defendants failed to pay her wages under the Fair Labor Standards Act, 29 U.S.C §

  201 et seq. (“FLSA”). Accordingly, removal of this action is proper under 28 U.S.C. §1441

  because the civil action arises under the laws of the United States.

 III.    REMOVAL TO THE SOUTHERN DISTRICT OF FLORIDA IS PROPER
         Pursuant to 28 U.S.C. §1446(a), the United Stated District Court for the Southern District

  of Florida, Miami Division (“Southern District of Florida”), is the judicial district and division

  embracing the Eleventh Judicial Circuit, where this case was brought and is pending. Because the

  conduct alleged in the Complaint related to Plaintiff’s alleged employment with Defendants in

  Miami-Dade County, and Plaintiff filed her Complaint in the Eleventh Judicial Circuit in and for

  Miami-Dade County, the Southern District of Florida is the proper district court and division to

  which this case must be removed.

 IV.     ALL REQUIREMENTS NECESSARY FOR REMOVAL HAVE BEEN MET
         Pursuant to 28 U.S.C. §1446(a), a copy of all state court filings, process, pleadings, and

  orders that have to date been served upon Defendants are attached hereto as Exhibit “C.”

         There are no motions currently pending in this action in the Eleventh Judicial Circuit.

  Accordingly, there are no pending motions or documents being filed along with this Notice of

  Removal, as would otherwise be required.



                                                     2
Case 1:20-cv-21660-KMW Document 1 Entered on FLSD Docket 04/21/2020 Page 3 of 4



         Pursuant to 28 U.S.C. §1446(d), promptly after the filing and service of this Notice of

  Removal, Defendant’s Notice to Plaintiff of Removal will be served upon the following counsel

  for Plaintiff via email: Jason S. Remer, Esq., 44 West Flagler Street, Suite 2200, Miami, FL 33130,

  jremer@rgpattorneys.com.

         Further, pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal, along with

  Defendant’s Notice to Plaintiff of Removal, will be filed with the Clerk of the Court for the

  Eleventh Judicial Circuit. A copy of the Notice of Removed Action filed in State Court is attached

  hereto as Exhibit “D”.

         WHEREFORE, Defendants respectfully give notice of the removal of this action currently

  pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida to the United States District Court for the Southern District of Florida, Miami Division.

  Dated: April 21, 2020.


                                            Respectfully submitted,
                                              FORDHARRISON LLP
                                              /s/ Rodolfo Gomez
                                              Rodolfo Gomez
                                              Florida Bar No. 820903
                                              Fabian A. Ruiz
                                              Florida Bar No. 117928
                                              FordHarrison LLP
                                              One S.E. 3rd Avenue, Suite 2130
                                              Miami, FL 33131
                                              Telephone: (305) 808-2100
                                              Facsimile: (305) 808-2101
                                              E-mail: rgomez@fordharrison.com
                                              Email: fruiz@fordharrison.com
                                              Attorneys for Defendants




                                                  3
Case 1:20-cv-21660-KMW Document 1 Entered on FLSD Docket 04/21/2020 Page 4 of 4



                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on April 21, 2020, I electronically filed the foregoing
  document with the Clerk for the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the attached Service
  List in a manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.
                                           SERVICE LIST


  Jason S. Remer, Esq.
  Remer & Georges-Pierre, PLLC
  44 West Flagler Street, Suite 2200
  Miami, Florida 33130
  Telephone: (305) 416-5000
  Facsimile: (305) 416-5005
  jremer@rgpattorneys.com
  Fla. Bar No. 0165580
  Attorneys for Plaintiff
                                                 FORDHARRISON LLP
                                                 /s/ Rodolfo Gomez
                                                 Rodolfo Gomez

  WSACTIVELLP:11439800.1




                                                    4
